EXHIBIT 10.2


 


AMENDMENT NO. 1 TO


 


COMMON STOCK PURCHASE AGREEMENT


 

This AMENDMENT NO. 1 (the “First Amendment”) to that certain Common Stock
Purchase Agreement, dated August 19, 2009 (the “Agreement”), by and between
Poniard Pharmaceuticals, Inc., a corporation organized and existing under the
laws of the State of Washington (the “Company”), and Azimuth Opportunity Ltd.,
an international business company incorporated under the laws of the British
Virgin Islands (the “Investor”), is entered into as of November 20, 2009 (the
“First Amendment Date”).  Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Agreement.

 


RECITALS


 

WHEREAS, Section 2.2 of the Agreement and the definition of “Threshold Price”
provide that the Threshold Price (as defined) shall not be less than $3.00 per
share;

 

WHEREAS, the Agreement remains in full force and effect;

 

WHEREAS, Section 9.3 of the Agreement provides that the Agreement may be amended
by a written instrument signed by the Company and the Investor; and

 

WHEREAS, the Company and the Investor now desire to amend the Agreement as set
forth herein.

 


AGREEMENT


 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Agreement and this First
Amendment, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.                                      Amendment of Section 2.2.  Effective as
of the First Amendment Date, Section 2.2 of the Agreement shall be amended to
add the following to the end of the table included therein:

 

“Equal to or greater than $2.00 and less than $3.00

 

Not to exceed $1,250,000

 

93.750% of the VWAP”

 

 

 

 

 

“Equal to or greater than $1.00 and less than $2.00

 

Not to exceed $1,000,000

 

93.500% of the VWAP”

 

--------------------------------------------------------------------------------


 

2.                                      Amendment of “Threshold Price”
Definition.  Effective as of the First Amendment Date, the definition of
“Threshold Price” in Section (iii) of Annex A to the Agreement shall be amended
and restated to read in its entirety as follows:

 

“(iii) “Threshold Price” is the lowest price (except to the extent otherwise
provided in Section 2.6) at which the Company may sell Shares during the
applicable Pricing Period as set forth in a Fixed Request Notice (not taking
into account the applicable percentage discount during such Pricing Period
determined in accordance with Section 2.2); provided, however, that at no time
shall the Threshold Price be lower than $1.00 per share unless the Company and
the Investor mutually shall agree.”

 

3.                                      Continuing Effect of Agreement.  Except
as expressly set forth in this First Amendment, all other provisions of the
Agreement remain in full force and effect.

 

4.                                      Governing Law.  This First Amendment
shall be governed by and construed in accordance with the internal procedure and
substantive laws of the State of New York, without giving effect to the choice
of law provisions of such state.

 

5.                                      Counterparts.  This First Amendment may
be executed in counterparts, all of which taken together shall constitute one
and the same original and binding instrument and shall become effective when all
counterparts have been signed by each party and delivered to the other parties
hereto, it being understood that all parties hereto need not sign the same
counterpart.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this AMENDMENT NO. 1 TO THE
AGREEMENT to be executed and delivered as of the First Amendment Date.

 

 

 

Company:

 

PONIARD PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Gregory L. Weaver

 

 

Name: Gregory L. Weaver

 

 

Title: Chief Financial Officer

 

 

 

 

 

Investor:

 

AZIMUTH OPPORTUNITY LTD.

 

 

 

 

 

By:

/s/ Peter Poole

 

 

Name: Peter Poole

 

 

Title: Director

 

--------------------------------------------------------------------------------